Citation Nr: 1744714	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in May 2015 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated the Board's May 2015 denial and remanded it for further action.  The matter was again before the Board in April 2016 when the Board remanded it for further development.


FINDINGS OF FACT

1.  The Veteran did not have lower extremity peripheral neuropathy within three decades after separation from service. 

2.  The most probative evidence of record is against a finding that the Veteran has lower extremity peripheral neuropathy causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges the contention of the Veteran's representative in an August 2017 informal hearing presentation that the 2016 VA clinical opinion was inadequate because the examiner failed to discuss why the Veteran is in the low percentile of people who develop neuropathy with no likely etiology, failed to "account for his herbicide exposure", and failed to evaluate him for an underlying inflammatory rheumatic disease.  However, the Board finds that the 2016 VA opinion is adequate for adjudication purposes.  

The VA examiner is not required to provide an etiology of the Veteran's neuropathy.  "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition." See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  Moreover, the VA examiner is not required to discuss the theory of inflammatory rheumatic disease, a positive ANA, and Raynaud's disease or render an opinion as to such without a clinical indication that it may be due to service.  see McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board notes that Dr. Schlansky, who suggested this theory in 2000 when assessing the upper (not the lower) extremities, noted that it was "difficult at this point to say what [Raynaud's phenomena and a positive ANA] represents" and that it "may be a mild inflammatory rheumatic disease."  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection.) Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012). Finally, the Board finds that the 2016 VA opinion, when read as a whole, is more than adequate and reflects that the examiner considered the pertinent evidence of record, including the virtual file which included Dr. Schlansky's record, and rendered an opinion which is probative. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran is presumably exposed to Agent Orange under 38 C.F.R. § 3.307, there is a presumption of service connection for early-onset peripheral neuropathy. 38 C.F.R. § 3.309 (e).  Effective for claims pending on September 6, 2013, as here, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Initially, the Board notes that the Veteran had service in Vietnam during the required time period of 38 C.F.R. § 3.307.  See military personnel records.  However, the Board finds that service connection is not warranted on a presumptive basis because the preponderance of the evidence reflects that the Veteran did not have acute and subacute peripheral neuropathy or "early-onset peripheral neuropathy."  The Board finds that to the extent that the Veteran has made any statements as to symptoms since service or shortly thereafter, such statements are less than credible as such statements are inconsistent with the contemporaneous medical records, including the separation examination of record reflecting normal neurological assessment.  The Board finds that if the Veteran had numbness or other symptoms of the lower extremities, it would likely have been noted in the clinical records prior to 2005.  Thus, the Board finds that the Veteran is less than credible as to symptoms since service. Importantly, in making such a finding, the Board is not implying that the Appellant has any intent to deceive.  Rather, the Appellant may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at * 3 (May 15, 2014)).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It has been specifically held that the provisions of Combee are applicable in cases involving herbicide agents exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  In this case, the preponderance of the evidence is against a finding that peripheral neuropathy of the lower extremities is related to Agent Orange exposure.  The Secretary has specifically determined there is not positive association between Agent Orange exposure and chronic peripheral nervous system disorders.  Notice, 72 Fed. Reg. 32,395-32, 407 (2007); and 75 Fed. Reg. 32540 (2010).

The Board also finds that service connection is not warranted on a non-presumptive basis.

The Veteran's service treatment records (STRs) are negative for complaints related to peripheral neuropathy of the lower extremities.  The Veteran's July 1968 report of medical history submitted as part of his separation examination shows he indicated he had experienced swollen or painful joints and skin diseases, but had not experienced foot trouble.  The July 1968 separation examination report indicates his feet, lower extremities, and skin were clinically evaluated as normal.  A neurologic exam was also normal.

A November 2001 private clinical record reflects that the Veteran had neck and mid-back pain.  An August 2003 VA record reflects that the Veteran was a new enrollee to the Harrisonburg clinic and was seen to establish as a primary care patient.  The Veteran's major concern on that day was chronic neck and shoulder which was described as a burning sensation and which he was told was a problem at C4-5.  He was noted to have carpal tunnel syndrome.  His neurology evaluation was negative for weakness, numbness, and falls.  He reported that the carpal tunnel causes his hands to go numb, particularly at night.  The report is negative for complaints of the lower extremities.  The Board finds that if the Veteran had symptoms of the lower extremities since service it would have been reasonable for him to have reported it, and for it to have been noted in the clinical records, when he was seen to establish care as a new patient, especially as he reported similar symptoms of the upper extremities.

The earliest evidence of complaints of symptoms of the lower extremities is more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A June 2005 VA treatment note indicates the Veteran reported back pain radiating down his right leg with tingling sensations in his right great toe.  A neurologic exam was normal.  Back pain with radicular symptoms was assessed.  The Veteran is not in receipt of service connection for a back disability.  

The Veteran's lower extremities were evaluated as normal in October 2005, February 2007, September 2008, and December 2009.  October 2005, February 2007, September 2008, and December 2009 neurologic exams were also normal.

In July 2010, the Veteran filed a claim of service connection for peripheral neuropathy of the lower extremities due to Agent Orange exposure.  In an August 2010 statement, the Veteran reported his feet began to burn shortly after he left active service.  He said he sought treatment from his doctor, who was unable to diagnose the condition and opined it may have been related to the amount of standing he did working as a barber.  He said the burning continued and he sought treatment from another doctor, who also could not provide a diagnosis.  He said he retired in 2001, hoping that being off his feet would remedy his discomfort, but the burning sensation did not go away. 

A November 2010 VA primary care note indicates the Veteran complained of burning and numbness in his feet with a sensation that his feet were stuck to the floor. On evaluation, his lower extremities were evaluated as normal. A neurologic exam was normal. Neuropathy was assessed.  A CT scan of the head was ordered, and a consultation for a neurological evaluation was considered.  A January 2011 note indicates a CT scan of the head was normal, and a neurology consultation was sought.  A March 2011 VA neurology consultation note indicates the Veteran complained of burning in his feet and a feeling of being stuck to the floor while walking.  A June 2011 note indicates he continued to complain of altered sensations in his feet.  Peripheral nerve disease was assessed; however, 2011 EMG results were essentially negative.

An August 2011 VA neurology outpatient note reflects that the Veteran complained of a burning sensation in the soles of his feet.  The note indicates the consultation was requested because a prior neurological examination and NCV were normal and because the Veteran requested a second opinion.  The physician noted significant vibratory loss in the lower extremities was found on examination.  An EMG study was ordered.  A September 2011 VA neurology consultation note indicates NCS and EMG studies were normal.  The EMG was specifically noted to be negative for generalized peripheral neuropathy.   

In his October 2011 notice of disagreement, the Veteran asserted he experiences a sensation of burning in his feet continuously.  He reported he had experienced such symptoms since his return from Vietnam.  He noted results of blood work from October 2011 showed he was pre-diabetic.  An attached VA blood test results sheet indicate his blood sugar was borderline.  The Board notes the Veteran is not service connected for diabetes, and a theory of secondary service connection has not been raised. 

An August 2012 VA primary care note reflects that the Veteran was assessed with peripheral neuropathy; however, EMG results supporting this were not noted.  A September 2013 primary care note shows the Veteran complained of numbness and tingling on the bottom of his feet.  The physician noted a 2011 EMG and NCV were normal.  Leg tingling was assessed.  

In his August 2013 substantive appeal, the Veteran reported he has experienced the pain in his feet since his discharge from service.  At the July 2014 Board hearing, the Veteran testified he had a sensation of burning in his feet which has traveled to his hips and hand.  He said he could have had such sensations with a year of leaving Vietnam and not realized what was happening.  The Veteran's spouse speculated the burning sensation could be related to a groin injury the Veteran asserted he sustained in Vietnam. 

In 2014, the Veteran had a NCV/EMG study which demonstrated a diffuse mild neuropathic change without the diagnosis of tarsal tunnel syndrome to explain the burning in the feet.  This study differs from the two previous studies in that it focused more on the left side of the body as compared to the previous study of focus on the right. 

A 2016 VA clinician noted as follows:

The veteran reported symptoms [of lower extremity neuropathy] to a medical provider in 2010/2011.  He states he is not sure how long the symptoms existed maybe 5 years but he is not sure.  Veteran was put through a work up for the reported burning in the feet. He had two EMG/NCV studies in the VAMC system in 2011. These studies primarily focused on the right side of the body because the veteran's primary complaint was of right sided neuropathy. The results of both studies were essentially negative. . . . . .

It is my opinion that the veteran started with a distinct and well defined carpal tunnel/Raynaud's/ cervical radiculopathy in or around 1998.  This was due to his career as a barber and overuse syndrome.  He then later in or around 2010 began to develop early symptom of lower extremity idiopathic peripheral neuropathy.  Initially he demonstrated no physical exam findings and no EMG/NCV findings which is very medically plausibly this was in 2011.  The condition has continued to progress his symptoms have become more pronounced and he now has some early findings on EMG/NCV that substantiate his subjective symptoms. This includes the fact that it is possible that to some degree his upper extremity conditions of carpal tunnel/Raynaud's/ and cervical radiculopathy are being compounded by his idiopathic peripheral neuropathy. His physical exam is still very intact with the only objective finding being that of a positive Phalen's test for Carpal tunnel. He has no other objective findings of a peripheral nerve condition.  The request for clarify conflicting medical evidence is that truly there is minimal conflicting medical evidence all of the events of the veteran's current status of his multiple peripheral nerve conditions are possible and plausible to include lack of findings on physical exam and the differences in EMG studies which are separated by 3 years and completed on differing sides of the body.  The only piece of evidence that appears to be incorrect is that of attributing the findings to a B12 deficiency which the veteran clearly did not have.  This was what appears to be an honest effort though somewhat misguided attempt to give the veteran some reason for his condition.  When in fact what he should be informed of is that at present he likely has an idiopathic condition for which the true underlying cause is yet to be determined and this is the case for about 25 [percent] of individuals who have the condition (UPTODATE: "Overview of polyneuropathy" Dec. 1 2015) The veteran may yet go on to develop diabetes or some other condition which may explain the symptoms to some degree but at present this is not the case.  What can be stated is that the veteran's above noted multi-peripheral nerve conditions are not related to any act of active military service.   . . . .  His service treatment record demonstrates no evidence of any type of a peripheral nerve condition.  His separation exam he reports good health with some very minimal issues none of which include any signs or symptoms of peripheral nerve condition.

The onset of his initial complaints were that of upper extremity issues in 1998 a full 30 years post service and those findings are diagnosis with clear and specific etiologies and diagnosis and a very good cause of working as a barber for 30 years.  The onset of and progression of lower extremity symptoms did not begin until 2010 this is 42 years post service and though no exact underlying cause can be determined at this time this is so far removed from his military service and with the lack of any definitive cause from military service it simply cannot substantially be stated from a medical evidence perspective that the lower extremity symptoms are related to his history of serving in the military at a probability of 50% or greater. Particularly given that the general prodrome of this condition is onset after age 50 which is a category the veteran falls into for this condition the veteran's multiple peripheral nerve conditions are not related to his active military service at a probability of 50% or greater.  In that it CANNOT be stated that the veteran's current peripheral nerve conditions had their initial incurrence or cause as a result of any act of military service at a probability of 50% or greater. *

The Board finds that the 2016 clinical opinion is highly probative as it considers the record as a whole and cites to pertinent records and clinical literature.  

The Board acknowledges the arguments in the August 2017 representative's brief with regard to the Veteran's credibility.  The Board is the fact-finder in this case, and as such, it may make reasonable inferences and consider circumstantial evidence in its analysis of the evidence.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous. Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder").  In the present case, the Veteran worked as a barber - a profession which entails working on one's feet - for more than three decades without recorded complaints of peripheral neuropathy symptoms of the lower extremities.  As noted above, the Board finds that if the Veteran had had symptoms since service or shortly thereafter, it would have been reasonable for him to have reported it, and for it to have been noted in the clinical records, especially as he had complaints of similar symptoms in the upper extremities.

In sum, the preponderance of the evidence shows that the Veteran developed lower extremity peripheral neuropathy several decades after separation from service and the most probative clinical evidence is against a finding that it is causally related to, or aggravated by, service. (As it developed several decades after service it cannot have been aggravated by it.)  Any opinion which is based on the Veteran's less than credible history of onset lacks probative value.  Moreover, although the Veteran's wife has stated her opinion that the Veteran's current symptoms may be due to a groin injury in service, neither she nor the Veteran has been shown to have the experience, education, or training to make a competent opinion as to etiology.  There is no competent credible evidence of record which supports a finding that the Veteran had a groin injury in service which is as likely as not the cause of his current diagnosed disability or an indication of such which would warrant VA obtaining an opinion.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


